                 Case 1:18-cv-08179-NRB
                 Case 1:18-cv-08179-NRB Document
                                        Document 21
                                                 20 Filed
                                                    Filed 12/07/18
                                                          12/06/18 Page
                                                                   Page 11 of
                                                                           of 22




ZACHARY W. CARTER                                                                                FRANK A. DELUCCIA
Corporation Counsel                           THE CITY OF NEW YORK
                                                                                             Assistant Corporation Counsel
                                             LAW DEPARTMENT                                         Phone (212) 356-5054
                                             100 CHURCH STREET, Rm 3-155                              Fax (212) 356-3559
                                                                                                    fdelucc1@lawnyc.gov
                                                  NEW YORK, NY 10007




                                                                                    December 6, 2018
                                         L'SDC SDNY
       BYECF                           DOCUMENT
       Hon. Naomi R. Buchwald          ELECTRONICALLY FILED
       United States District Judge    DOC #: _____          ~,__t___
       United States District Court    DATE FILED: /Zf 71~
       Southern District of New Y orkl -:-- ~.... ~---1-.- ~ ,' - " ' - - -

       500 Pearl Street
       New York, NY 10007

               Re:    Raji Wilson v. City of New York, et al., l 8-CV-08179 (NRB)

       Your Honor:

               I am an Assistant Corporation Counsel in the Office of Zachary W. Carter, Corporation
       Counsel of the City of New York, and the attorney assigned to the defense of the above-       ~ ~~'
       referenced matter. Defendant City of New York respectfully requests a 3 0-day e x t e n s i o n ~ f.
       time, from December 1oth, 2018 to January 9th, 2019, to answer, move or otherwise respond to
       the complaint. Plaintiffs counsel has kindly consented to this request. This is defendant e·
       second request for such an extension, and this extension does not affect any other scheduled - ~el
       dates in this matter. Defendant City's first request was granted on October 25th, 2018. SeecD,l.ch~
       Docket Entry No. 19.

               The reason for the second requested enlargement of time is to give this office the
       opportunity to continue to investigate the multiple allegations in the complaint in accordance
                                                                                                        ;2-/7     /;r
       with our obligations under Rule 11 of the Federal Rules of Civil Procedure. The extension
       should allow time for this office to identify officers involved in the two alleged incidents and
       determine, pursuant to Section 50-k of the New York General Municipal Law and based on a
       review of the facts of the case, whether we may represent any officers who may have had any
       involvement in the alleged incident and are either named as defendants currently, or may become
       named as defendants moving forward in this matter. See Mercurio v. City of New York, 758 F.2d
       862, 854-65 (2d Cir. 1985) (quoting Williams v. City of New York, 64 N.Y.2d 800,486 N.Y.S.2d
       918 ( 1985)) (decision to represent individual defendants is made by the Corporation Counsel as
            Case 1:18-cv-08179-NRB Document 20 Filed 12/06/18 Page 2 of 2
            Case 1:18-cv-08179-NRB Document 21 Filed 12/07/18 Page 2 of 2



set forth in state law). Defendant City has yet to speak with each of the individually named
defendant corrections officers, given scheduling conflicts and the officers' various
unavailabilities throughout the month of November and to date. Therefore, this Office will not
be able to conduct an inquiry to determine whether it will represent each individual defendant
and potentially interpose an answer on their behalf in advance of the current deadline.

        In light of the above, defendant City respectfully requests that the Court grant defendant
City a 30-day extension oftime, from December 10th , 2018 to January 9 th , 2019, to answer,
move, or otherwise respond to the complaint. Additionally, given the time involved in
determining the representation of multiple corrections officers, and in the interest of judicial
economy, we would hope that the Court may, sua sponte, extend the time to answer on behalf of
all defendants including Officer Carnes and Officer Smith.

         Defendant City thanks the Court for its time and consideration of the within request.

                                                              Respectfully submitted,

                                                                     Isl


                                                              Frank A. DeLuccia
                                                              Assistant Corporation Counsel
FADlm
cc:  Jonathan A. Fink, Esq. (by ECF)
      Brian L. Bromberg, Esq. (by ECF)




Second Enlargement Letter                        -2-                                    12/06/18 7·58 PM
